DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 06/15/2022 has been considered.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Relevant Art:
	D1: Nomura (EP 1589365)
	D2: Kajita (US 2009231721)
	D3: Cannon (US 20050024701)

With regard to claim 1, D1 teaches a projector, in at least figure 1, comprising: a first microelectromechanical (MEMS) mirror (65y); a second MEMS mirror (65m); a mirror pre-driver (CPU, 1022; [0031]) configured to generate a pre-drive signal, the pre-drive signal having a frequency that is a frequency at which an opening angle of the first MEMS mirror is equal to an opening angle of the second MEMS mirror, a first mirror control circuit configured to generate a first drive control signal from the pre-drive signal for the first MEMS mirror; a first mirror driver configured to generate a first drive signal for the first MEMS mirror from the first drive control signal ([0032]); a second mirror control circuit configured to generate a second drive control signal (24b) from the pre-drive signal for the second MEMS mirror; and a second mirror driver configured to generate a second drive signal for the second MEMS mirror from the second drive control signal (cf fig. 5 and [0033]); 
D1 fails to expressly disclose, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 04/27/2022 the above subject matter has been found to be in a state of allowance.
	With regard to claims 2-5, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 6, D1 teaches a projector, in at least figure 1, comprising: a first microelectromechanical (MEMS) mirror (65y); a second MEMS mirror (65m); a mirror pre-driver (CPU, 1022; [0031]) configured to generate a pre-drive signal, the pre-drive signal having a frequency that is a frequency at which an opening angle of the first MEMS mirror is equal to an opening angle of the second MEMS mirror; a first mirror control circuit configured to generate a first drive control signal from the pre-drive signal for the first MEMS mirror; a first mirror driver configured to generate a first drive signal for the first MEMS mirror from the first drive control signal ([0032]); a second mirror control circuit configured to generate a second drive control signal from the pre-drive signal for the second MEMS mirror; and a second mirror driver configured to generate a second drive signal for the second MEMS mirror from the second drive control signal (cf fig. 5 and [0033]).
D1 fails to expressly disclose, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 04/27/2022 the above subject matter has been found to be in a state of allowance.
	With regard to claims7-10, the claims depend from an allowable base claim and are therefore also allowable.


With regard to claim 11, D1 teaches a control circuit, in at least figure 1, for driving first (65y) and second (65m) movable mirrors, the control circuit comprising: a mirror pre-driver (CPU, 1022; [0031]) configured to generate a pre-drive signal, the pre-drive signal having a frequency that is a frequency at which an opening angle of the first movable mirror is equal to an opening angle of the second movable mirror  ([0031]); a first mirror control circuit configured to generate a first drive control signal from the pre-drive signal for the first movable mirror in response to an operating characteristic of the first movable mirror; a first mirror driver configured to generate a first drive signal for the first movable mirror from the first drive control signal ([0032]); a second mirror control circuit configured to generate a second drive control signal from the pre-drive signal for the second movable mirror in response to an operating characteristic of the second movable mirror; and a second mirror driver configured to generate a second drive signal for the second movable mirror from the second drive control signal ([0033]).
D1 fails to expressly disclose, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 04/27/2022 the above subject matter has been found to be in a state of allowance.
	With regard to claims 12-14, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 15, D1 teaches a method, in at least figure 1, of driving first (65y) and second (65m) movable mirrors; generating a first drive control signal from the pre-drive signal for the first movable mirror in response to an operating characteristic of the first movable mirror; generating a first drive signal for the first movable mirror from the first drive control signal ([0032]); generating a second drive control signal from the pre-drive signal for the second movable mirror in response to an operating characteristic of the second movable mirror; and generating a second drive signal for the second movable mirror from the second drive control signal ([0033]).
D1 fails to expressly disclose, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 with regard to wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 04/27/2022 the above subject matter has been found to be in a state of allowance.
	With regard to claims 16-20, the claims depend from an allowable base claim and are therefore also allowable.

With regard to claim 21, D1 teaches a method, in at least figure 1; of driving first (65y) and second (65m) MEMS movable mirrors, having respective opening angles, the method comprising: a mirror pre-driver (CPU, 1002; [0031]); generating a first drive control signal ([0032]) from the pre-drive signal for the first movable mirror; generating a first drive signal for the first movable mirror from the first drive control signal; generating a second drive control signal (24b) from the pre-drive signal for the second movable mirror; and generating a second drive signal for the second movable mirror from the second drive control signal; generating, via mirror position sensors (77) respectively associated with the MEMS mirrors, mirror sense signals indicating the current opening angles of the MEMS mirrors.
D1 fails to expressly disclose, wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive signals are generated so as to cause the first and second movable mirrors to move at a same frequency, with a same and substantially constant given opening angle wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another; with zero cross detectors respectively receiving the mirror sense signals, detecting zero crosses of the mirror sense signals and producing zero cross detection flags at each detected zero cross; and8 4968390.v1generating, via mirror controllers said drive control signals for mirror drivers that cause the mirror drivers to adjust the amplitudes of the drive signals separately from one another, with the aim of ensuring that the MEMS mirrors maintain constant and equal opening angles, said mirror controllers determining the difference in time between the zero crosses of each MEMS mirror and adjusting the phase of the drive control signals they respectively produce, which in turn adjusts the phase of the drive signals until the zero crosses of the MEMS mirrors occur simultaneously.

In related endeavors, D2 and D3 fail to remedy the deficiencies of D1 wherein the frequency of the pre-drive signal is neither a resonance frequency of the first MEMS mirror nor a resonance frequency of the second MEMS mirror; wherein the first and second drive signals are generated so as to cause the first and second movable mirrors to move at a same frequency, with a same and substantially constant given opening angle wherein the first and second drive control signals are generated by the first and second mirror control circuits so that the first and second drive signals each have a same frequency as the pre-drive signal but each have a different amplitude and phase from one another so as to cause the first and second MEMS mirrors to move at a same frequency, with a same and substantially constant given opening angle, and in phase with one another; with zero cross detectors respectively receiving the mirror sense signals, detecting zero crosses of the mirror sense signals and producing zero cross detection flags at each detected zero cross; and8 4968390.v1generating, via mirror controllers said drive control signals for mirror drivers that cause the mirror drivers to adjust the amplitudes of the drive signals separately from one another, with the aim of ensuring that the MEMS mirrors maintain constant and equal opening angles, said mirror controllers determining the difference in time between the zero crosses of each MEMS mirror and adjusting the phase of the drive control signals they respectively produce, which in turn adjusts the phase of the drive signals until the zero crosses of the MEMS mirrors occur simultaneously.
Therefore for those reasons stated above and those reasons stated in the applicant arguments filed 04/27/2022 the above subject matter has been found to be in a state of allowance.
	With regard to claims 22-24, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872